Title: To James Madison from William Jarvis, 14 October 1804 (Abstract)
From: Jarvis, William
To: Madison, James


14 October 1804, Lisbon. “By the Sloop Unity for Alexandria I had the pleasure to address the foregoing. I have now the satisfaction to inform you that the Frigate was released from quarantine the 11th. having went the preceding day to the Providor on the subject, who directly promised her release. Inclosed is the answer I received from the Minister in answer to mine of the 5th, who at the same time sent me the Copy of the Law of the 5th, October 1715 with the condemnation of the Brig Aurora Corrected; Copies of which letters are inclosed, as is a letter from Mr. Pinckney.
“The farther information the Jew gave me is that the Moors will sail in a day or two, being tired of waiting for the Admiral, who they still say they know nothing of, or where he has gone. They have been both painted here and that is all that is done to them. They have also taken in about two Ton of Cordage but I cannot learn that they have taken any powder; however this I will get the first moment of leisure by going to the powder magazine about 4 miles up the River.
“The Frigate Essex will sail to day. William Jarvis & Co. have supplied he⟨r⟩ with provisions &ca. amounting to $2161..40c for which Captain Barron will draw on the Secretary of the Navy in their favour.”
